Title: To John Adams from Francis Dana, 31 January 1783
From: Dana, Francis
To: Adams, John


Dear Sir
St: PetersbourgJany: 20th: 1783. O.S. [31 January N.S.]

After I had closed my last to you acknowledging the receipt of your’s of the 22d. of Decr:, my Bankers advised me of the new Credit Mr: Grand had desired them to place to my account. I found it to amount to Dr: Franklin’s Moiety of the sum necessary, only. From your letter I was lead to expect that Mr: Grand wou’d have given me a credit here for the whole sum. I desired my Bankers to intimate something of this kind to Mr: Grand, & to desire him to speak to the Dr: & you about it. If the other Moiety shou’d be wanted before I can receive any answer upon the subject, I see no other way than to draw upon your bank for it. It is an expence indispensable. Such is the manner of conducting affairs in this Court.
We are still uncertain as to the state of the negotiations of the other belligerant Powers. You have not given me the least clue by which I might discover your own sentiments about them. Every thing with us here depends upon their favourable issue. Nay more, in my opinion, whether we shall have a general war in Europe, depends upon it also: or in other words, the former may depend upon the latter. For judge you, if this is foreseen, whether it is for the Interest of all the belligerant Powers to terminate the present War.
I shall hope for the earliest intelligence from you when the Treaty spoken of in your last, shall be concluded— I wish you had explained yourself upon the following passage in that letter “I shou’d not be surprised, if the English Minister to the Empress shou’d negotiate for you.” Perhaps the Turkish War, and its probable effects upon the political systems, may not have been taken into your calculation of events. Or perhaps your particular negotiations may have afforded some special light upon this matter. I want in this moment some parts of that curious history relative to our preliminaries. I have made some conjectures about it which I may communicate hereafter. I will say only at present that such a policy of the British Ministry as you hint at in the above citation, wou’d not perhaps be the worst they can adopt in the present Circumstances.
I have no news from your Son, since my last. If you shou’d see Mr: Allen pray tell him, or otherwise desire Mr: Thaxter to tell him I think it wou’d not be advisable for him to come on here yet a while.
I am, my dear Sir, your much obliged friend & obedient hb̃le Servt.
F D
